
	
		II
		111th CONGRESS
		1st Session
		S. 231
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Lieberman (for
			 himself, Mrs. Murray,
			 Ms. Stabenow, Mr. Whitehouse, Mr.
			 Leahy, Mr. Cardin,
			 Mr. Schumer, Mr. Kohl, Mr.
			 Feingold, Mr. Kennedy,
			 Mr. Durbin, Mr.
			 Dodd, Mrs. Boxer,
			 Ms. Cantwell, Mr. Wyden, Mr.
			 Reed, Mrs. Feinstein,
			 Mr. Sanders, Mr. Udall of New Mexico, Mr. Udall of Colorado, Mr.
			 Harkin, Mr. Lautenberg,
			 Mr. Kerry, Ms.
			 Klobuchar, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate a portion of the Arctic National Wildlife
		  Refuge as wilderness.
	
	
		1.Designation of portion of
			 Arctic National Wildlife Refuge as wildernessSection 4 of the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd)
			 is amended by adding at the end the following:
			
				(p)Designation of
				certain land as wildernessNotwithstanding any other provision of
				this Act, a portion of the Arctic National Wildlife Refuge in Alaska comprising
				approximately 1,559,538 acres, as generally depicted on a map entitled
				Arctic National Wildlife Refuge—1002 Area. Alternative E—Wilderness
				Designation, October 28, 1991 and available for inspection in the
				offices of the Secretary, is designated as a component of the National
				Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et
				seq.).
				.
		
